DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The Examiner has carefully and fully considered applicant’s argument filed on 12/8/2020 and has determined that applicant’s argument is persuasive. Thus, the rejection as set forth in the Office action dated 9/8/2020 has been withdrawn.

                                                  Allowable Subject Matter
3.	Claims 1-20 are allowed.	
4.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: A force-feedback motor operatively interfacing with the rack gear and configured to drive the rack gear laterally to thereby adjust a user-perceived state of the user- actuatable trigger including remaining claim limitations. 
As per independent claim 11: A force-feedback motor operatively interfacing with the rack gear and configured to drive the rack gear to thereby adjust a user-perceived state of the user-actuatable trigger based at least on the posture of the user-actuatable trigger determined by the posture sensor including remaining claim limitations.
As per independent claim 17: The return spring configured to forward bias the user-actuatable trigger toward an extended posture; and a force-feedback motor configured to drive the rack gear to thereby adjust a spring force applied by the return spring to the user-actuatable trigger including remaining claim limitations.

                                               Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 7,182,691 to Schena discloses an actuator control system.
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846